Per Cueiam.
When this appeal came on for argument in this Court, a motion suggesting diminution of the record was allowed and the appellant was permitted to substitute in lieu of her Exhibits Nos. 1 and 2, duly certified copies of the summons and complaint filed in the case of Ossie Ponder v. Starling Ponder in the General County Court of Buncombe County, North Carolina. These certified copies show that the summons was issued in said action on 18 July 1964, the complaint was filed at 11:04 a.m. on the same day, and the summons and copy of the complaint were served on the defendant on 25 July 1964. This was two days before the petition for writ of habeas corpus was filed and the writ granted.
On authority of Blankenship v. Blankenship, 256 N.C. 638, 124 S.E. 2d 857, and our supervisory jurisdiction granted by Article IV, § 10, of the Constitution of North Carolina, the order of the court below is set aside and this action is dismissed.
Action dismissed.